                                               600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                   MICHAEL P. COLLINS, ESQ.
                                                                                           mcollins@bsk.com
                                                                                              P: 646.253.2318
                                                                                              F: 646.253.2368
June 1, 2021
                                The application is GRANTED. Defendant's motion for summary judgment
VIA ELECTRONIC FILING
                                and supporting papers shall be filed under seal, with access restricted to
                                the parties identified in the Appendix to this filing. By June 4, 2021,
Hon. Lorna G. Schofield, U.S.D.C.
                                Defendant shall file its summary judgment motion and supporting
United States District Court
                                papers in redacted form on the public docket.
Southern District of New York
500 Pearl Street                   SO ORDERED
New York, NY 10007
(212) 805-0288                     Dated: June 2, 2021
                                          New York, New York
Re:     Sankalp Bhatnagar v. Parsons School of Design and the New School, Civil Action No.
        20-cv-2321 (LGS)

Dear Judge Schofield,

Pursuant to Rule I. D. of your Individual Rules and Procedures for Civil Cases, we write on behalf
of Defendant Parsons School of Design, a school in the New School, to request leave to file certain
documents under seal in the above-referenced matter.

In accordance with the Court’s pre-trial order (Dkt. No. 34), Defendant has filed a motion for
summary judgment. Defendant submits that its brief in support of this motion, the accompanying
exhibits and its Rule 56.1 statement contain certain information and/or documents that have been
designated by the Parties as confidential under the governing protective order (Dkt. No. 22)
because they contain information protected from disclosure under the Family Educational Rights
and Privacy Act and personally sensitive, confidential information relating to plaintiff’s medical
history that qualifies as “protected health informaton” under HIPAA. Defendant therefore requests
leave to file their motion for summary judgment and any accompanying confidential materials
under seal.

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC




Michael P. Collins

cc: Counsel of Record
encl


12577208.2 5/31/2021
                                           Appendix

As required by Rule I.D.3 of the Judge’s Individual Rules and Procedures for Civil Cases, the
following are all parties and attorneys of records who should have access to documents filed
under seal:

Frederick J. Berman
Shebitz Berman & Cohen, P.C
1325 Avenue of the Americas
New York, NY 10019
(212)-832-2797
Fax: (212)-832-2782
Email: fberman@shebitzlaw.com
ATTORNEY TO BE NOTICED

Jacob Claveloux
Shebitz Berman & Delforte, P.C.
1350 Avenue of the Americas
Ste 2nd Floor
New York, NY 10019
212-832-2797
Fax: 212-832-2782
Email: jclaveloux@shebitzlaw.com
ATTORNEY TO BE NOTICED

Michael Patrick Collins
Bond, Schoeneck & King, PLLC (NYC)
600 Third Avenue 22nd Floor
New York, NY 10016
646-253-2318
Fax: 646-253-2301
Email: mcollins@bsk.com
ATTORNEY TO BE NOTICED

Sarah Luke
Bond Schoeneck and King PLLC
600 Third Ave, 22nd Floor
New York, NY 10016
646-253-2358
Email: sluke@bsk.com
ATTORNEY TO BE NOTICED




12577208.2 5/31/2021
